CANPLATS RESOURCES CORPORATION Management Discussion & Analysis For the Three Months ended October 31, 2008 This Management Discussion and Analysis (“MD&A”) provides a detailed analysis of our business and compares our three months ended October 31, 2008 unaudited interim consolidated financial results with those of the comparable period of the previous year and is prepared as of December 10, 2008. In order to better understand the MD&A, it should be read in conjunction with the latest annual consolidated financial statements and related notes.We prepare and file with various Canadian regulatory authorities our consolidated financial statements and MD&A in Canadian dollars and in accordance with Canadian generally accepted accounting principles (“GAAP”).Additional information relating to the Company is available on SEDAR at www.sedar.com. FINANCIAL RESULTS Business Overview Canplats is a company focussed on the acquisition, exploration and development of precious and base metal prospects in northern Mexico.The Company’s shares are listed on the TSX Venture Exchange under the symbol CPQ. First Quarter Highlights Subsequent to the end of the quarter, the Company announced the initial resource estimate for Camino Rojo consisting of measured and indicated resources of 3.4 million ounces of gold and 60.7 million ounces of silver, inferred resources of 0.555 million ounces of gold, and 7.6 ,million ounces of silver. Two diamond drill holes were completed in the Don Julio Zone and intersected favourable alteration and local mineralization. Drilling confirmed the Represa Zone remains open to the west-southwest, east and to depth. Review of Financial Results During the quarter ended October 31, 2008, the Company incurred a loss of $445,000 ($0.01 per share) compared to a loss of 416,000 ($0.01 per share) for the first quarter of the prior year. Total expenses for the quarter were $487,000 compared to $422,000 in the same quarter in the prior year.The major expenses for the quarter with comparisons for the same quarter of the prior year were stock based compensation, salaries, investor relations, office and administration expenses and legal, accounting and audit fees. Fair value attributed to stock based compensation expense for the quarter was $129,000 compared to $348,000 in the same quarter of the prior year.The decrease was attributed to a reduction in stock options granted in the current year.Salaries expense for the quarter was $147,000 compared to $14,000 in the same quarter of the prior year.The increase was related to senior management added to advance the Camino Rojo project subsequent to first quarter of the prior year.Investor relations expense for the quarter was $96,000 compared to $28,000 in the same quarter of the prior year.The increase in investor relations expense was due to higher consulting fees and communication expenditures as the Company expanded exploration activities on the Camino Rojo property.Office and administration expense was $68,000 compared to $nil in the prior year as a result of establishment of a separate office for theCompany.Legal, accounting and audit fees for the quarter were $22,000 compared to $5,000 in the same quarter of the prior year.The increase was related to accruals for higher audit and compliance with Bill-198 (Ontario) and Sarbanes-Oxley Act of 2002 (United States).General exploration in the quarter was nil compared to $21,000 in the same quarter of the prior year.The focus of the Company has been on the Camino Rojo property. Interest income was $24,000 in the quarter which is comparable to $21,000 in the same quarter of the prior year.The increase was attributed to higher cash balances available for investment.Foreign exchange gain for the quarter was $18,000 compared to a loss of $15,000 in the prior year, due to a strengthening of the U.S. Dollar against the Canadian Dollar during the period. Selected Quarterly Financial Data (unaudited) 2009 $ 2008 $ 2007 $ Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Total revenues Nil Nil Nil Nil Nil Nil Nil Nil Loss for the period (445,000) (1,785,000) (416,000) (583,000) (810,000) (91,000) (154,000) (534,000) Loss per share – basic and diluted (0.01) (0.04) (0.01) (0.01) (0.01) (0.00) (0.00) (0.01) FINANCIAL POSITION AND LIQUIDITY A summary and discussion of our cash inflows and outflows for the quarter ended October 31, 2008 follows: Operating Activities Cash used in operating activities was $529,000 in the first quarter of 2009 compared to $49,000 in the same quarter of 2008.The increase was mainly attributed to higher operating expenses in the current period including investor relations, salaries and office and administration.The Company also significantly paid down its accounts payable and accrued liabilities during the period. Investing Activities A total of $1,807,000 (2008 - $217,000) was spent on the Company’s various mineral properties during the quarter.All of the funds were spent on properties in Mexico. The most active exploration program during the year was on the Camino Rojo Property, located in Zecatecas State in north-central Mexico, which accounted for substantially all of the total spending.Drilling commenced on the project in November 2007 and has now outlined mineralization at the Represa Zone along a length of 1,300 meters and to a vertical depth exceeding 700 meters.An initial independent resource estimate for the Represa Zone was completed in November 2008, which established measured resources of 0.235 million ounces gold, indicated resources of 3.210 million ounces gold, and inferred resources of 0.555 million ounces of gold.A total of 60.7 million ounces of silver resources have also been outlined in measured and indicated categories.This initial resource estimate demonstrates the size and strength of the Represa mineral system, which remains open for expansion in both strike directions and to depth. During the quarter a total of $629,000 (2008 – ($2,000)) was received from Value Added Tax (‘VAT’) recoverable.The Government is now processing claims in an efficient manner and we are receiving VAT that has been paid on expenditures, and in particular the Camino Rojo property. Cash Resources and Liquidity At October 31, 2008, the Company had $5,401,000 in working capital, including cash and cash equivalents of $5,616,000, compared to $5,825,000 in working capital at the beginning of the current fiscal year.The Company’s current working capital will enable it to meet its corporate, administrative and property obligations for the current year.If the Company is to advance or develop its mineral properties further, it will be necessary to obtain additional financing and, while it has been successful in the past, there can be no assurance that it will be able to do so in the future. ADDITIONAL DISCLOSURES Internal Control over Financial Reporting No changes were made to the company’s internal control over financial reporting during the first three months of fiscal 2009 that have materially affected, or are reasonably likely to materially affect, the company’s internal control over financial reporting. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Significant Changes in Accounting Policies Capital Disclosure Effective August 1, 2008, the Company adopted CICA Handbook Section 1535, “Capital Disclosures”, which requires the disclosure of information on the Company’s objectives, policies, and processes for managing capital.This information is disclosed in note 7 of our interm consolidated financial statements. Financial Instruments – Disclosures Effective August 1, 2008, the Company adopted CICA Handbook Section 3862, “Financial Instruments – Disclosures” and CICA Handbook Section 3863, “Financial Instruments – Presentation”.Section 3862 requires the disclosure of quantitative and qualitative information in financial statements to evaluate (a) the significance of financial instruments for the Company’s financial position and performance; and (b) the nature and extent of risks arising from financial instruments to which the Company is exposed during the period and at the balance sheet date.Management’s objectives, policies and procedures for managing such risks are disclosed in note 3.Section 3863 replaces the existing requirements on presentation of financial instruments. As at October 31, 2008, the Company’s financial instruments are comprised of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities.The fair value of accounts receivable, accounts payable and accrued liabilities approximate their carrying value due to their short-term maturity or capacity of prompt liquidation.Cash and cash equivalents are designated as available-for-sale as they are not acquired for purpose of trading and have short-term maturity. Going Concern Effective
